DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on June 28th 2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s)1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (US 2009/0216083; “Durant”) in view of __
Regarding claim 1, Durant discloses a manipulator (10) including two or more series-connected joint mechanisms (__),
wherein the two or more series-connected joint mechanisms (__) each comprise:
a tubular first member (P3) having an inner surface defining a through-hole (56) extending along a first central axis (see annotated diagram 1 below; Figs. 4D, 4E);
a second member (D2) disposed at a distal end of the first member (P3; Fig 4F) and having a second central axis (see annotated diagram 1 below), the second member (D2) being swivelable relative to the first member (P3) about a swivel axis (axis of element 47) intersecting the second central axis (see annotated diagram 1 below);
a flexible, tubular guide sheath (48) extending near the central axes of the first (P3) and second members (D3), a distal end of the flexible tubular guide sheath being fixed to the second member;
a manipulation wire (50) introduced toward the distal end of the guide sheath (48) via the guide sheath (48; Fig. 4F); and
at least one pulley (104) provided in the second member (D2; Fig. 4F) such that the manipulation wire (50) introduced from the first member (P3) via the guide sheath (48) is wound at least partially around the at least one pulley to cause a distal end of the manipulation wire to change direction towards the first member, the at least one pulley being rotatable about a rotation axis parallel to the swivel axis of the second member;
wherein the distal end of the manipulation wire is fixed to the first member at a position on the first member near the inner surface of the through hole.



    PNG
    media_image1.png
    583
    307
    media_image1.png
    Greyscale

Diagram 1
Regarding claim 2, Durant discloses wherein the at least one pulley (104) comprises first (104-left; Fig. 4F) and second pulleys (104-right; Fig. 4F); and the first (104-left) and second pulleys (104-right) are provided symmetrically with respect to the swivel axis (axis of element 47) of the second member (D2).
Regarding claim 3, Durant discloses wherein the first (104-left; Fig. 4F) and second pulleys (104-right; Fig. 4F) are provided on a same plane (see annotated diagram 2 below) perpendicular to the swivel axis (axis of element 47).

    PNG
    media_image2.png
    388
    460
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 5, Durant discloses wherein the first (104-left; Fig. 4F) and second pulleys (104-right; Fig. 4F) are wholly disposed on separate sides of the swivel axis (axis of element 47).
Regarding claim 7, Durant discloses wherein the guide sheath (48), the manipulation wire (50), and the at least one pulley (104; Fig. 4F) comprise a pair of guide sheaths (48-left, 48-right; Fig. 4F), a pair of manipulation wires (50-left, 50-right; Fig. 4F), and a pair of pulleys (104-left, 104-right; Fig. 4F), respectively, so at to cause the second member (D2) to swivel relative to the first member (P3) in two directions about the swivel axis (axis of element 47; para. [0042]).
Regarding claim 8, Durant discloses further comprising one or more intermediate members (D3) provided between the first member (P3) and the second member (D2) and connected in a swivelable manner about two or more intermediate axes (axes 47) that are parallel to each other (Fig. 4F).
Allowable Subject Matter
5.	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Durant et al. (US 2009/0216083; “Durant”) is the most relevant prior art.
Durant discloses wherein the first (104-left; Fig. 4F) and second pulleys (104-right; Fig. 4F) are provided on different planes (see annotated diagram 3 below).
Durant fails to disclose each different plane being perpendicular to the swivel axis.

    PNG
    media_image3.png
    637
    307
    media_image3.png
    Greyscale

Diagram 3
Regarding claim 6, Durant et al. (US 2009/0216083; “Durant”) is the most relevant prior art.
Durant discloses wherein the first (104-left; Fig 4F) and second pulleys (104-right; Fig. 4f).
Durant fails to disclose wherein the first and second pulleys are disposed such that a portion of the first and second pulleys overlap the swivel axis.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731